logoa10.jpg [logoa10.jpg]


Exhibit 10.32


A10 NETWORKS, INC.
TRANSITION AGREEMENT AND RELEASE
This Transition Agreement and Release (the “Agreement”) is made by and between
Raymond Smets (“Executive”) and A10 Networks, Inc., a Delaware corporation (the
“Company”) (collectively referred to as the “Parties”).
WHEREAS, Executive was employed by the Company;
WHEREAS, Executive and the Company entered into that certain Change in Control
and Severance Agreement dated December 1, 2013 (the “Severance Agreement”);
WHEREAS, Executive was a participant in the Company’s 2017 Executive Cash Sales
Incentive Plan (the “Incentive Plan”);
WHEREAS, Executive and the Company entered into an Indemnification Agreement,
dated March 2014 (the “Indemnification Agreement”);
WHEREAS, Executive separated from employment with the Company on
October 31, 2017 (the “Separation Date”); and
WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Executive may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment with or separation from the Company.
Now, therefore, in consideration for the mutual promises made herein, the
Company and Executive hereby agree as follows:
1.Consideration. In exchange for Executive entering into and not revoking this
Agreement:
a.    Contractual Severance. The Company will provide Executive the payments and
benefits described in Section 3(a) of the Severance Agreement, subject to the
terms herein and therein, provided that solely with respect to the Company‑paid
premiums for continuation coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), under Section 3(a)(i) of the
Severance Agreement, the reference to such benefit covering a period of nine (9)
months will be increased to cover a period of twelve (12) months (the provisions
set forth in such sections, collectively, the “Payment Provisions”). The
severance payments and benefits described in this section 1.a will be paid or
provided to Executive in accordance with the payment timing requirements set
forth in the Severance Agreement, subject to Section 24.b below.
b.    Additional Payment. The Company will pay Executive Thirty Thousand Dollars
($30,000.00), less applicable withholdings, in two equal installments, the first
on November 30, 2017, and the second on December 30, 2017. In exchange for such
payments, Executive agrees both to enter into and not revoke this release and to
answer transition related questions posted to him by the Company’s Chief
Executive Officer and/or Chief Financial Officer.


c.    Extension of Post-termination Exercisability Period. Any Awards (as
defined below) that are stock options that are vested and outstanding as of the
Separation Date will remain exercisable for a period of three hundred sixty
(360) days following the Separation Date, but in event no later than the
expiration of the maximum term of the option Award (and subject to any earlier
termination as may be set forth in the plan under which the Award was granted).
To the extent not exercised during such period, the option Awards automatically
will terminate.




--------------------------------------------------------------------------------






d.    Transferred Laptop. Executive will be permitted to retain as his personal
property his current, Company provided computer monitor and laptop computer (the
“Transferred Laptop”), provided that on or before the Separation Date, Executive
will provide the Transferred Laptop to the Company for the review and/or removal
of any Company Property and Confidential Information (as defined in paragraph 6
below) from the Transferred Laptop as the Company deems necessary or
appropriate, including without limitation any Company licensed software the
Company deems necessary to remove to comply with its licensing obligations.
Executive agrees to work with the Company, in good faith, to identify any
Company Property and Confidential Information in the Transferred Laptop upon the
Company’s request; Executive also acknowledges that the Company, in its
discretion, may elect to restore such laptop to its original factory settings
and in the process permanently delete all data on such laptop, and Executive
hereby consents to such process.
2.Resignation. Executive has resigned from his position as Executive Vice
President of Worldwide Sales of the Company and all officer positions held by
him with the Company or any of its subsidiaries. If requested by the Company,
Executive will execute any documents necessary to reflect such resignations. The
Company shall represent that Executive resigned from Executive’s employment to
any potential future employer who contacts the Company’s human resources
department and requests confirmation of this information.
3.Equity Awards. Executive and the Company agree that for purposes of
determining the number of shares of Company common stock (“Shares”) that
(x) Executive is entitled to purchase from the Company pursuant to any stock
options to purchase Shares granted by the Company to Executive or (y) have
vested in Executive with respect to any other equity awards covering Shares
granted by the Company to Executive (such stock options and other awards, the
“Awards”), Executive will be considered to have vested only up to the Separation
Date. Any Awards that have not vested as of the Separation Date will terminate
as of the Separation Date and never will become vested, and Executive will have
no further rights with respect to such Awards or the Shares thereunder.
Executive acknowledges that as of the Separation Date, Executive holds only
those outstanding Awards as set forth in Exhibit A attached hereto, and
Executive will have vested in the portion of such Awards as specified in Exhibit
A attached hereto. The Awards (to the extent not amended by section 1.c of this
Agreement with respect to option Awards) will continue to be governed by the
terms and conditions of the Company’s equity plans under which the Awards were
granted and the applicable Award agreement thereunder (the “Stock Agreements”).
4.Benefits. Executive’s health insurance benefits (medical, dental, and vision)
will cease on October 31, 2017, subject to Executive’s right to continue his
health insurance under COBRA. Executive’s participation in all other benefits
and incidents of employment, including without limitation, participation in the
Incentive Plan, vesting in Awards, and the accrual of bonuses, vacation, and
paid time off ceased as of the Separation Date.
5.Payment of Compensation and Receipt of All Benefits. Executive acknowledges
and represents that, other than the consideration set forth in this Agreement,
the Company has paid or provided all salary, wages, bonuses, accrued
vacation/paid time off, premiums, leaves, housing allowances, relocation costs,
interest, severance, outplacement costs, fees, reimbursable expenses,
commissions, stock, stock options, vesting, and any and all other benefits and
compensation due to Executive. Executive and the Company agree that Executive
has been paid a total of One Hundred Seventeen Thousand Eight Hundred Five
Dollars and Eighty-Nine Cents ($117,805.89), less applicable withholdings, under
the Incentive Plan, which is all Executive is entitled to receive under the
Incentive Plan. Executive is not entitled to receive any additional payments
under the Incentive Plan.
6.Return of Company Property. Executive’s signature below constitutes
Executive’s certification under penalty of perjury that Executive has returned
all documents and other items provided to Executive by the Company, developed or
obtained by Executive in connection with Executive’s employment with the
Company, or otherwise belonging to the Company. Specifically, Executive
acknowledges and agrees that Executive has returned to the Company all trade
secrets and confidential and proprietary information of the Company or any of
its subsidiaries, including files, data, records, computer access codes and
instruction manuals, as well as all documents and other items provided to
Executive by the Company, developed or obtained by Executive in connection with
his employment with the Company, or otherwise belonging to the Company or any of
its subsidiaries (“Company Property and Confidential Information”). Executive
further agrees not to keep any copies of Company Property and Confidential
Information. Executive also acknowledges and agrees that




--------------------------------------------------------------------------------




he has not retained any copies, duplicates, reproductions, computer disks, or
excerpts of any Company Property and Confidential Information.
7.Release of Claims. Executive agrees that the payments and benefits set forth
in this Agreement represent settlement in full of all outstanding obligations
owed to Executive by the Company and its current and former officers, directors,
employees, agents, investors, attorneys, shareholders, administrators,
affiliates, benefit plans, plan administrators, insurers, trustees, divisions,
and subsidiaries, and predecessor and successor corporations and assigns
(collectively, the “Releasees”). Executive, on his own behalf and on behalf of
his respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, demand or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that Executive may
possess against any of the Releasees arising from any omissions, acts, facts, or
damages that have occurred up until and including the Effective Date of this
Agreement, including, without limitation:
a.    any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;
b.    any and all claims relating to, or arising from, Executive’s right to
purchase or receive, or actual purchase or receipt of shares of stock of the
Company, including, without limitation, any claims for fraud, misrepresentation,
breach of fiduciary duty, breach of duty under applicable state corporate law,
and securities fraud under any state or federal law;
c.    any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; any obligations under any agreement
providing stock options, restricted stock or other rights to acquire common
stock of the Company; breach of covenant of good faith and fair dealing, both
express and implied; promissory estoppel; negligent or intentional infliction of
emotional distress; fraud; negligent or intentional misrepresentation; breach of
fiduciary duty, breach of duty under applicable state corporate law, and
securities fraud under any state or federal law; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; conversion; and disability
benefits;
d.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act, except as prohibited by law; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act;
the Uniformed Services Employment and Reemployment Rights Act; the National
Labor Relations Act; the Immigration Reform and Control Act; the California
Family Rights Act; the California Labor Code; the California Workers’
Compensation Act; and the California Fair Employment and Housing Act;
e.    any and all claims for violation of the federal or any state constitution;
f.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;
g.    any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
payable to or received by Executive; and
h.    any and all claims for attorneys’ fees and costs.
Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including, but not necessarily limited to, any




--------------------------------------------------------------------------------




Protected Activity (as defined below). Any and all disputed wage claims that are
released herein shall be subject to binding arbitration in accordance with
section 23, except as required by applicable law. This release does not extend
to any right Executive may have to unemployment compensation benefits.
8.Acknowledgment of Waiver of Claims under ADEA. Executive understands and
acknowledges that he is waiving and releasing any rights he may have under the
Age Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary. Executive understands and agrees that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement. Executive understands and
acknowledges that the consideration given for this waiver and release is in
addition to anything of value to which Executive was already entitled. Executive
further understands and acknowledges that he has been advised by this writing
that: (a) he should consult with an attorney prior to executing this Agreement;
(b) he has twenty-one (21) days within which to consider this Agreement; (c) he
has seven (7) days following his execution of this Agreement to revoke this
Agreement; (d) this Agreement shall not be effective until after the revocation
period has expired; and (e) nothing in this Agreement prevents or precludes
Executive from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Executive signs this Agreement and returns it to the
Company in less than the 21-day period identified above, Executive hereby
acknowledges that he has freely and voluntarily chosen to waive the time period
allotted for considering this Agreement. Executive acknowledges and understands
that revocation must be accomplished by a written notification to the person
executing this Agreement on the Company’s behalf that is received prior to the
Effective Date. The Parties agree that changes, whether material or immaterial,
do not restart the running of the 21-day period.
9.California Civil Code Section 1542. Executive acknowledges that he has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
Executive, being aware of said code section, agrees to expressly waive any
rights he may have thereunder, as well as under any other statute or common law
principles of similar effect. Executive fully understands that, if any fact with
respect to any matter covered by this Agreement is found hereafter to be other
than or different from the facts now believed by Executive to be true, Executive
expressly accepts and assumes that this Agreement shall be and remain effective,
notwithstanding such difference in the facts.
10.No Pending or Future Lawsuits. Executive represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Executive also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees. Executive also agrees not to pursue any action nor seek damages or
any other remedies concerning, or in any manner to bring, institute, prosecute,
or pursue, any claims for any released claims on Executive’s own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees. Executive agrees to execute any and all documents necessary to
request dismissal or withdrawal, or to opt-out, of such claims with prejudice.
11.Application for Employment. Executive understands and agrees that, as a
condition of this Agreement, Executive shall not be entitled to any employment
with the Company, and Executive hereby waives any right, or alleged right, of
employment or re-employment with the Company.
12.Trade Secrets and Confidential Information/Company Property. Executive
acknowledges that during Executive’s employment, Executive may have obtained
confidential, proprietary and trade secret information, including, but not
limited to, information relating to the Company’s products, plans, and designs.
Executive reaffirms and agrees to




--------------------------------------------------------------------------------




observe and abide by the terms of the Confidentiality Agreement, specifically
including the provisions therein regarding nondisclosure of the Company’s
Confidential Information and non-solicitation of the Company’s employees.
Executive agrees at all times hereafter to hold in the strictest confidence, and
not to use or disclose to any person or entity, any Confidential Information of
the Company. Executive understands that “Confidential Information” means any
Company or associated third party proprietary information, technical data, trade
secrets or know-how, including, but not limited to, research, product plans,
products, services, customer lists and customers (including, but not limited to,
customers of the Company on whom Executive has called or with whom Executive
became acquainted during the term of Executive’s employment), markets, software,
developments, inventions, processes, formulas, technology, designs, drawings,
engineering, hardware configuration information, marketing, finances, or other
business information disclosed to Executive by the Company either directly or
indirectly, in writing, orally, or by drawings or observation of parts or
equipment. Executive further understands that Confidential Information does not
include any of the foregoing items that have become publicly known and made
generally available through no wrongful act of Executive’s or of others who were
under confidentiality obligations as to the item or items involved or
improvements or new versions thereof. Executive represents that Executive has
not to date misused or disclosed Confidential Information to any unauthorized
party. Subject to Executive’s right to engage in Protected Activity (as defined
herein), Executive agrees not to use or disclose any such confidential
information unless required by subpoena or court order, and that Executive will
first give the Company written notice of such subpoena or court order with
reasonable advance notice to permit the Company to oppose such subpoena or court
order if it chooses to do so.
13.Cooperation with Investigations/Litigation. Executive agrees, upon the
Company’s request, to reasonably cooperate in any Company investigations,
regulatory matters, arbitrations, and/or litigation regarding events that
occurred during Executive’s tenure with the Company. The Company agrees that it
will reimburse Executive for reasonable expenses Executive incurs in extending
such cooperation, so long as Executive provides advance written notice of
Executive’s request for reimbursement.
14.No Cooperation. Subject to section 16 governing Protected Activity, Executive
further agrees that he will not knowingly encourage, counsel, or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against any of the Releasees, unless under a subpoena or other court order to do
so or as related directly to the ADEA waiver in this Agreement. Executive agrees
both to immediately notify the Company upon receipt of any such subpoena or
court order, and to furnish, within three (3) business days of its receipt, a
copy of such subpoena or other court order to the Company. If approached by
anyone for counsel or assistance in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints against any of
the Releasees, Executive shall state no more than that he cannot provide counsel
or assistance.
15.Non‑disparagement. Executive agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees and agrees to refrain from
any tortious interference with the contracts and relationships of any of the
Releasees.
16.Protected Activity Not Prohibited. Executive understands that nothing in this
Agreement shall in any way limit or prohibit Executive from engaging for a
lawful purpose in any Protected Activity, including filing a charge, complaint,
or report with, or otherwise communicating, cooperating, or participating in any
investigation or proceeding that may be conducted by any federal, state or local
governmental agency or commission, including the Securities and Exchange
Commission, the Equal Employment Opportunity Commission, the Occupational Safety
and Health Administration, and the National Labor Relations Board (“Government
Agencies”). Executive understands that in connection with such Protected
Activity, Executive is permitted to disclose documents or other information as
permitted by law, and without giving notice to, or receiving authorization from,
the Company. Notwithstanding the foregoing, Executive agrees to take all
reasonable precautions to prevent any unauthorized use or disclosure of any
information that may constitute Company confidential information under the
Confidentiality Agreement to any parties other than the Government Agencies.
Executive further understands that “Protected Activity” does not include the
disclosure of any Company attorney-client privileged communications or attorney
work product. Any language in the Confidentiality Agreement regarding
Executive’s right to engage in Protected Activity that conflicts with, or is
contrary to, this section 16 is superseded by this Agreement. In addition,
pursuant to the Defend Trade Secrets Act of 2016, Executive is notified that an
individual will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that (i) is made in
confidence to




--------------------------------------------------------------------------------




a federal, state, or local government official (directly or indirectly) or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law, or (ii) is made in a complaint or other document filed in a
lawsuit or other proceeding, if (and only if) such filing is made under seal. In
addition, an individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
individual’s attorney and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal and does not disclose the trade secret, except pursuant to court
order.
17.No Representations. Executive represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Executive has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.
18.Severability. In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable, or
void, this Agreement shall continue in full force and effect without said
provision or portion of provision.
19.Breach. Executive acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Executive
challenging or seeking a determination in good faith of the validity of the
waiver herein under the ADEA, or of any provision of the Confidentiality
Agreement shall entitle the Company immediately to recover and/or cease
providing the consideration provided to Executive under this Agreement and to
obtain damages, except as provided by law.
20.No Admission of Liability. Executive understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Executive. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Executive or to any third party.
21.Attorneys’ Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, or as otherwise provided herein, in the event that either Party brings an
action to enforce or effect its rights under this Agreement, the prevailing
Party shall be entitled to recover its costs and expenses, including the costs
of mediation, arbitration, litigation, court fees, and reasonable attorneys’
fees incurred in connection with such an action.
22.Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.
23.ARBITRATION. EXCEPT AS PROHIBITED BY LAW, THE PARTIES AGREE THAT ANY AND ALL
DISPUTES ARISING OUT OF THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION,
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY OR THE TERMS THEREOF, AND ANY OF THE
MATTERS HEREIN RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SANTA CLARA COUNTY,
BEFORE JUDICIAL ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS
EMPLOYMENT ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY
GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL
ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW,
INCLUDING THE CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY
SUBSTANTIVE AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT
REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT
THAT THE JAMS RULES CONFLICT WITH CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE
PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND
BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING
PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF
COMPETENT JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE
ARBITRATION SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH
ARBITRATION, AND EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES
AND EXPENSES; PROVIDED, HOWEVER, THAT THE ARBITRATOR




--------------------------------------------------------------------------------




MAY AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY, EXCEPT AS
PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY
DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY.
NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY FROM
SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT
HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE
RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE.
SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS PARAGRAPH
CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE PARTIES
AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.
24.Taxes.
a.    All payments made pursuant to this Agreement will be subject to any
applicable tax withholdings. The Company makes no representations or warranties
with respect to the tax consequences of the payments and any other consideration
provided to Executive or made on his behalf under the terms of this Agreement.
Executive agrees and understands that he is responsible for payment, if any, of
local, state, and/or federal taxes on the payments and any other consideration
provided hereunder by the Company and any penalties or assessments thereon.
b.    The payments and benefits under this Agreement are intended to be exempt
from or otherwise comply with Section 409A of the Internal Revenue Code of 1986,
as amended, and the Treasury Regulations and guidance promulgated thereunder,
and any applicable state law equivalent (together, “Section 409A”), and any
ambiguities or ambiguous terms herein will be interpreted to be so exempt or to
so comply. Each payment and benefit payable pursuant to this Agreement in
connection with Executive’s separation from service is intended to constitute a
separate payment for purposes of Section 1.409A‑2(b)(2) of the Treasury
Regulations. In no event will the Company reimburse Executive for any tax
imposed or other costs incurred as a result of Section 409A. Any payments and
benefits under Section 1.a that are exempt from Section 409A will be paid or
provided, or in the case of installments commence, on the first, regularly
scheduled payroll date of the Company occurring after the Effective Date (but in
no event later than March 15, 2018) (the “Severance Start Date”), and any such
payments and benefits that otherwise would have been paid or provided during the
period immediately following the termination of Executive’s employment through
the Severance Start Date will be paid in a lump sum to Executive on the
Severance Start Date, with any other payments or remaining installments, as
applicable, to be paid or provided as specified in Section 1.a.
25.Entire Agreement. This Agreement, together with the Confidentiality
Agreement, Stock Agreements, Indemnification Agreement, and the Payment
Provisions, in each case to the extent not modified by this Agreement,
represents the entire agreement and understanding between the Company and
Executive concerning the subject matter of this Agreement and Executive’s
employment with and separation from the Company and the events leading thereto
and associated therewith, and supersedes and replaces any and all prior
agreements and understandings concerning the subject matter of this Agreement
and Executive’s relationship with the Company, including without limitation the
Severance Agreement.
26.Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Executive
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.
27.No Oral Modification. This Agreement may be amended only in a writing signed
by Executive and the Company’s Chief Executive Officer.
28.Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions. Executive consents to
personal and exclusive jurisdiction and venue in the State of California.




--------------------------------------------------------------------------------




29.Counterparts. This Agreement may be executed in counterparts and each
counterpart shall be deemed an original and all of which counterparts taken
together shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned. The counterparts of this Agreement may be executed and delivered by
facsimile, photo, email PDF, or other electronic transmission or signature.
30.Effective Date. Executive understands and agrees that this Agreement will be
null and void if not executed by him within twenty‑one (21) days. Executive
understands and agrees he may not sign this Agreement prior to November 1, 2017.
This Agreement will become effective on the eighth (8th) day after Executive
signs this Agreement, so long as it has been signed by both Parties and not
revoked by either Party on before that date (the “Effective Date”). Any notice
of revocation by Executive must be sent by certified mail to the attention of
the Company’s General Counsel and received within seven (7) days of Executive
having signed the Agreement. Executive understands he is not entitled to any
benefits under this Agreement until the Effective Date has occurred.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------






31.Voluntary Execution of Agreement. Executive understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Executive acknowledges that:
(a)    he has read this Agreement;
(b)
he has been represented in the preparation, negotiation, and execution of this
Agreement by legal counsel of his own choice or has elected not to retain legal
counsel;

(c)
he understands the terms and consequences of this Agreement and of the releases
it contains;

(d)    he is fully aware of the legal and binding effect of this Agreement; and
(e)
he has not relied upon any representations or statements made by the Company
that are not specifically set forth in this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Transition Agreement and
Release on the respective dates set forth below.
 
 
 
RAYMOND SMETS, an individual
 
 
 
 
 
 
Dated:
_____________________, 2017
 
Raymond Smets
 
 
 
 
 
 
 
 
 
 
A10 NETWORKS, INC.
 
 
 
 
 
 
 
Dated:
_____________________, 2017
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------


a10raysmetstransitionimage.gif [a10raysmetstransitionimage.gif]


EXHIBIT A


SCHEDULE OF EXECUTIVE EQUITY AWARDS


Type of Award
Grant Date
Grant Number
Plan
Per Share Exercise Price
Total Number of Shares Subject to Award at Grant
Shares Vested and Exercisable as of Separation Date
Incentive Stock Option
10/24/2013
1684
(A)
$8.5125
1,666
1,666
Nonstatutory Stock Option
10/24/2013
NQ001684
(A)
$8.5125
38,333
38,333
Incentive Stock Option
07/23/2013
1341
(A)
$6.1875
64,646
64,646
Nonstatutory Stock Option
07/23/2013
NQ001341
(A)
$6.1875
68,686
68,686
Nonstatutory Stock Option
12/22/2014
1485
(B)
$4.40
96,000
68,000
Nonstatutory Stock Option
02/12/2016
1865
(B)
$5.52
85,000
35,416
Nonstatutory Stock Option
07/23/2013
8E1342
(A)
$6.1875
66,666
(1)
PSU
12/22/2014
1488
(B)
N/A
33,333
0
PSU
12/22/2014
1489
(B)
N/A
66,667
0
PSU
02/12/2016
2477
(B)
N/A
69,000
(2)
RSU
03/31/2017
2884
(B)
N/A
52,657
0
PSU
03/31/2017
2892
(B)
N/A
52,657
0



(A) 2008 Stock Plan
(B) 2014 Equity Incentive Plan


(1)66,666 shares previously exercised by Executive, which shares were subject to
a right of repurchase by the Company. As of the Separation Date, the right of
repurchase has lapsed with respect to all such shares.
(2)13,800 shares previously vested and released.






